DETAILED ACTION
This is a Final Office Action in response to Applicant’s amendment received 11/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9 and 16 have been amended. Claim 14 is canceled. Claim 21 has been added. Claims 1-13 and 15-21 are currently pending and have been examined. 
Response to Amendment 
The amendment filed 11/05/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on pages 10-12 of the remarks that the claims are not directed to an abstract idea. Examiner respectfully disagrees and notes that when evaluated under Step 2A Prong One of the subject matter eligibility guidance, the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” grouping of abstract ideas (as set forth in the 2019 PEG) since the claims recite limitations covering advertising or marketing. Additionally, the claims recite limitations that include an observation or evaluation, which falls under the “mental process” grouping of abstract ideas.

	Applicant submits on page 21 of the remarks that the amended claim recites the additional elements of “validating…the output from the machine learning model by submitting the output to a demographic analysis system, and receiving a validation report from the demographic analysis system that indicates a percentage of users from the output that match the demographic category” and relies on these as integrating the abstract idea into a practical application. Examiner notes that these steps are also part of the abstract idea, since these steps can be performed in the human mind.
 	Applicant submits on page 23-24 of the remarks that the additional elements of the claim should amount to significantly more than the judicial exception to which the claim is directed and that the recited features include an inventive concept. Examiner respectfully disagrees and notes that when evaluated under Step 2B, the claims do not recite any additional elements beyond the generic computing elements and this is not enough to confer eligibility of the claim. When determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on page 28 of the remarks that the combination of Sullivan/Sheppard/Lipa and Sullivan/Lee fails to teach or suggest all of the features in amended claim 16 and that a mere comparison between self-reported data from user accounts and human collected AME data is simply not the same as “training a machine learning using on-target ratios…” and “generating the target segment based on demographic on-target probability for individual users output by from the machine learning”. Examiner respectfully disagrees and notes that the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee is being relied upon as disclosing these limitations. 
Applicant submits on page 28 of the remarks that training a model based on AME data collected by “employees or agents of the AME telephoning and/or visiting panelist homes and interviewing panelist,” as described in Sullivan/Lee, is subject to conventional limitations. For instance, as recited in the subject application “errors can be introduced into this data due to human involvement in data gathering and data categorization and that accordingly, the references are unable to achieve a variety of functionality alone or in combination. Examiner notes that, these features upon which applicant relies including “the data used to generate such models is typically inaccurate in its assumptions, the models generated based on this data by conventional digital content delivery systems are typically unreliable and are unable to be validated since the input data lacks the requisite specificity to enable proper model validation”; “the machine learning model is leveraged to predict strength of correlation between a set of users and a defined demographic”; “machine learning based generation of target segments enables content to be focused on a targeted demographic and reduces the inefficiencies present in conventional digital content delivery systems” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the references are unable to achieve a variety of functionality alone or in combination the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant submits on page 31 of the remarks that Sullivan/Lee does not disclose validation. Examiner respectfully disagrees and notes that Sullivan/Lee discloses validation in at least [0068] and Fig. 2.
	Applicant submits on page 33 of the remarks that Sullivan/Lee is silent with respect to revisit probabilities. Examiner notes that Alfishawi is being relied upon as disclosing these limitations. Alfishawi discloses a probability of users accessing a channel multiple times in at least [0026], [0063] and [0075].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the output from the machine learning model" and “the demographic category”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-8 depend directly or indirectly from claim 1 and fail to cure the deficiencies noted above, and are therefore rejected under 112(b) for the same reasons noted above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13 and 15-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-13 and 15-21, the independent claims (claims 1, 9 and 16) are directed, in part, to a method and a system to generate target segments of users for digital content delivery via a content delivery platform. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-13 and 15 are directed to a method comprising a series of steps which falls under the category of a process and claims 16-21 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and a method of organizing human activity which includes advertising or marketing. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to determining…target ratios for segments of users that indicate an estimated percentage of users in each segment that belong to a defined demographic…and for each segment assigning the ratio for the segment as the target ratio for each user identifier in the segment; generating, by the at least one computing device, a demographic probability value for each user identifier…using the target ratios for the user identifiers, and inputting user data for the set of users…to generate each demographic probability value as indicating a probability that each user identifier belongs to the defined demographic; validating… the output from the machine learning model… and receiving a validation report … that indicates a percentage of users from the output that match the demographic category; generating…a target segment by sorting the user identifiers based on their respective demographic probabilities and selecting user identifiers with the highest probability values until the selected user identifiers correlate to a specified user count for the target segment; causing…the instance of digital content to be delivered to users in the target segment; training… a revisit probability model with a training set of visit statistics for a set of users; calculating…a revisit probability for each user of the set of users which indicates a probability that each user will revisit the digital content platform, and associating a resulting revisit probability value with a user identifier for each user; inputting a testing set of the visit statistics to the trained revisit probability model to cause the first machine learning model to output revisit probability values for the set of users; generating… different segments of users from the set of users by determining content viewing patterns for the set of users on the digital content platform, comparing the content viewing patterns for each user of the set of users, and assigning user identifiers for users with similar content viewing patterns into common segments such that each segment includes user identifiers for users with a similar content viewing pattern, each user identifier being correlated to a corresponding revisit probability value. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Furthermore; if a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a client device”; “a computing device”; “a machine learning model”; “a content delivery platform”; “a segment manager module”; “a demographic analysis system”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 9 and related text and [0040-0041] to understand that the invention may be implemented in a generic environment that “FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to employ machine learning-based generation of target segments as described herein. The illustrated environment 100 includes a segment targeting system 102, a demographic analysis system 104, a content delivery system 106, and a client device 108 that are communicatively coupled, one to another, via a network 110. [0041]  Computing devices that are usable to implement the segment targeting system 102, the demographic analysis system 104, the content delivery system 106, and the client device 108 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low- resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations "over the cloud" as further described in relation to FIG. 9.” and [0052] to understand that “such a machine-learning model uses one or more of supervised learning, unsupervised learning, or reinforcement learning. For example, the machine-learning model can include, but is not limited to, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks (e.g., fully-connected neural networks, deep convolutional neural networks, or recurrent neural networks), deep learning, or combinations thereof. In one particular implementation, a random forest regressor model is leveraged to reduce the effect of noise that may be present in training data used to train the revisit probability model 140 and the segment generator model 156.” As described, the machine learning system is not specialized equipment and it is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-3, 11, 15, 17 (revisit probability); 4-5, 13, 18-21 (demographics); 6-7 (supplemental content); 8 (content delivery); 12 (content viewing patterns); further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-8, 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0118532 (hereinafter; Sullivan/Sheppard/Lipa), in view of US Pub. No. 2017/0011420 (hereinafter; Sullivan/Lee).
Regarding claim 1, Sullivan/Sheppard/Lipa discloses:
In a digital medium environment to cause an instance of digital content to be delivered to a client device associated with a target user, a method implemented by at least one computing device, the method comprising: determining, by the at least one computing device, target ratios for segments of users that indicate an estimated percentage of users in each segment that belong to a defined demographic by obtaining a demographic report for the segments that indicates a ratio of users in each segment that belong to the defined demographic, and for each segment assigning the ratio for the segment as the target ratio for each user identifier in the segment; [e.g. Sullivan/Sheppard/Lipa 0027 recites: “To increase the value of tuning data collected from non-panelists in measuring the composition and size of audiences exposed to media in a region, methods and apparatus disclosed herein enable AMEs (or any other entity) to calculate granular data of a region of interest (e.g., a target region, a region of non-panelists) based on aggregate behavioral data (e.g., aggregate tuning data) of the region of interest, aggregate demographics data of the region of interest, and granular data of another region (e.g., a source region, a region of panelists).” Further; Sullivan 0029 recites: “As used herein, "granular data," "granular demographics," and "granular demographics data" refer to demographics data and behavioral data of a region (e.g., a panelist region, a non-panelist region) that indicate a relationship between demographic constraints of the demographics data and behavioral constraints of the behavioral data of the region. For example, granular data identify a count or percentage of members of the region satisfying a demographic constraint of interest that also satisfy a behavioral constraint of interest.”] 
although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose using machine learning to generate demographic probability values. However, Sullivan/Lee discloses the following limitations: generating, by the at least one computing device, a demographic probability value for each user identifier by training a machine learning model using the target ratios for the user identifiers, and inputting user data for the set of users to the machine learning model to cause the machine learning model to generate each demographic probability value as indicating a probability that each user identifier belongs to the defined demographic; [e.g. Sullivan/Lee 0030 and 0031 recite: “Using a decision tree-based approach, in which users are recursively grouped according to one or more aspects of demographic data, demographic data, such as user age, can be categorized according to a probability distribution (e.g., a probability density function or PDF).”; “In certain examples, user age data can be processed to group available users according to their probability of being in a certain age group or category, such as the age ranges 220 shown in the example of FIG. 2.” Further; 0033 recites: “In the illustrated example, an output result set is generated by running a training model to predict the AME age bucket (e.g., the age categories of the AME age category table 200 of FIG. 2) for each leaf 302a-c in the example table 300. In the illustrated example of FIG. 3, each terminal node (e.g., each of the leaf node records 302a-c) includes or is associated with a probability density function (PDF) characterizing the true distribution of AME ages among a group of users predicted across the age buckets (e.g., the A_PDF through M_PDF columns 304 in the terminal node table 300).” AME= Audience Measurement Entity, See at least Figure 3.]
validating, by the at least one computing device, the output from the machine learning model by submitting the output to a demographic analysis system, and receiving a validation report from the demographic analysis system that indicates a percentage of users from the output that match the demographic category; [e.g. Sullivan/Lee 0068 discloses cross validation of different parameters, which can be used to validate age range (i.e. demographic category). (See at least Fig. 2)]
generating, by the at least one computing device, a target segment by sorting the user identifiers based on their respective demographic probabilities and selecting user identifiers with the highest probability values until the selected user identifiers correlate to a specified user count for the target segment; [e.g. Sullivan/Lee 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
and causing, by the at least one computing device, the instance of digital content to be delivered to users in the target segment. [e.g. Sullivan/Sheppard/Lipa 0057-0058 recite: “In some examples, the households 110a, 110b are representative of many other households (e.g., other non-panelist households) that may be included in the example target region 102. Characteristics of the other households (e.g., a number of household members, demographics of the household members, a number of televisions, etc.) may be similar to and/or different from those of the representative households 110a, 110b. For example, other households include one member, two members, three members, four members, etc. The STBs 118a, 118b of the illustrated example convert source signals into media that are presented via the respective media presentation devices 116a, 116b. In some examples, the STBs 118a, 118b implement a digital video recorder (DVR) and/or a digital versatile disc (DVD) player. In the illustrated example, the STBs 118a, 118b are in communication with the respective media presentation device 116a, 116b via wireless connections (e.g., Bluetooth, Wi-Fi, etc.) or via wired connections (e.g., Universal Serial Bus (USB), etc.) to transmit converted source signals from the STBs 118a, 118b to the respective media presentation devices 116a, 116b. In some examples, the STBs 118a, 118b are integrated into the respective media presentation devices 116a, 116b. In the illustrated example, the media presentation devices 116a, 116b are televisions. In alternative examples, the media presentation devices 116a, 116b are computers (e.g., desktop computers, laptop computers, etc.), speakers, stereos, portable devices (e.g., tablets, smartphones, etc.), gaming consoles (e.g., Xbox Ones.RTM., Playstation.RTM. 4s, etc.), online media presentation devices (e.g., Google Chromecasts, Rokus.RTM. Streaming Sticks.RTM., Apple TVs.RTM., etc.) and/or any other type of media presentation devices.”]  
Regarding claim 5, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose sorting user identifiers. However, Sullivan/Lee discloses the following limitations:
A method as described in claim 1, wherein said sorting the user identifiers comprises sorting the user identifiers in descending order of decreasing demographic probability, and wherein said selecting comprises selecting the user identifiers in descending order until the selected user identifiers correlate to the specified user count for the target segment.  [e.g. Sullivan/Lee 0072 recites: “the analyzer 604 performs its selection by (a) sorting the training models 608 based on their overall match rates collapsed over age buckets (e.g., the age categories shown in the AME age category table 200 of FIG. 2); (b) excluding ones of the training models 608 that produce results beyond a standard deviation from an average of results from all of the training models 608; (c) from those training models 608 that remain, determining which combination of variables occurs most frequently; and (d) choosing one of the remaining training models 608 that outputs acceptable results that recommend adjustments to be made within problem age categories” Further; 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, Sullivan/Sheppard/Lipa discloses:
A method as described in claim 1, wherein the instance of digital content comprises an instance of supplemental digital content that is delivered to one or more of the users in the target segment supplementary to an instance of primary digital content delivered to the one or more users. [e.g. Sullivan/Sheppard/Lipa 0069 recites: “In the illustrated example, the example AME 106 (e.g., The Nielsen Company (US), LLC.RTM.) calculates the granular data of the target region 102 to produce media ratings (e.g., a composition and/or size of a media audience) for the target region. The ratings produced by the example AME 106 may be used by advertisers and/or marketers to purchase advertising space and/or design advertising campaigns. Additionally or alternatively, the ratings produced by the example AME 106 are used by media producers and/or distributors to determine how to set prices for advertising space and/or make programming decisions.” (Examiner notes that according to [0005] of the Applicant’s disclosure “supplemental digital content” can be advertisement.)] 
Regarding claim 7, Sullivan/Sheppard/Lipa discloses:
A method as described in claim 6, wherein the instance of supplemental digital content comprises one or more of an advertisement, a public service announcement, or informational content related to the instance of primary digital content. [Examiner notes that according to [0005] of the Applicant’s disclosure “supplemental digital content” can be advertisement, public service announcements or supplemental informational content related to instances of primary digital content. Sullivan/Sheppard/Lipa discloses advertising campaigns as supplemental content, e.g. Sullivan/Sheppard/Lipa 0069 recites: “In the illustrated example, the example AME 106 (e.g., The Nielsen Company (US), LLC.RTM.) calculates the granular data of the target region 102 to produce media ratings (e.g., a composition and/or size of a media audience) for the target region. The ratings produced by the example AME 106 may be used by advertisers and/or marketers to purchase advertising space and/or design advertising campaigns. Additionally or alternatively, the ratings produced by the example AME 106 are used by media producers and/or distributors to determine how to set prices for advertising space and/or make programming decisions.”]  
Regarding claim 8, Sullivan/Sheppard/Lipa discloses:
A method as described in claim 1, wherein said causing the instance of digital content to be delivered to users in the target segment comprises delivering the target segment to a digital content platform to enable the digital content platform to deliver the instance of digital content to users identified in the target segment. [e.g. Sullivan/Sheppard/Lipa 0038-0039 recite: “When a client (e.g., a media presentation device) requests the media, both the media and the beacon instructions are downloaded to the client. The beacon instructions are, thus, executed whenever the media is accessed, be it from a server or from a cache.” Further; 0039 recites: “In such examples involving OCR systems, the methods and apparatus disclosed herein enable an AME to calculate granular data of a region for activities (e.g., impressions of online activity) conducted by region members via a computer network system (e.g., the Internet) and monitored by an AME or other entity via a computer networked data collection system. Example methods and apparatus disclosed herein calculate granular data of a region (e.g., a scaling value or weight for region members satisfying a demographic constraint) based on aggregate behavioral data of the region (e.g., a total count of online impressions recorded by the computer networked data collection system), aggregate demographics data of the region (e.g., a count of region members satisfying the demographic constraint that have their online impression recorded for the demographic constraint by the computer networked data collection system), and granular data of a sub-population of panelists of the region (e.g., a scaling value or weight for panelists satisfying the demographic constraint).” Further; 0058 recites: “The STBs 118a, 118b of the illustrated example convert source signals into media that are presented via the respective media presentation devices 116a, 116b.” Set-top box (STB) is a device that converts source signals into media presented via a media presentation device.]  
Regarding claim 16, Sullivan/Sheppard/Lipa discloses:
A system comprising: a segment manager module implemented at least partially in hardware of at least one computing device and configured to generate a target segment of users for digital content delivery via a content delivery platform; [e.g. Sullivan/Sheppard/Lipa 0027 recites: “To increase the value of tuning data collected from non-panelists in measuring the composition and size of audiences exposed to media in a region, methods and apparatus disclosed herein enable AMEs (or any other entity) to calculate granular data of a region of interest (e.g., a target region, a region of non-panelists) based on aggregate behavioral data (e.g., aggregate tuning data) of the region of interest, aggregate demographics data of the region of interest, and granular data of another region (e.g., a source region, a region of panelists).”]
although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose using machine learning to generate demographic probability values. However, Sullivan/Lee discloses the following limitations: and a machine learning model implemented at least partially in the hardware of the at least one computing device and configured to take as input user data for segments of users, the user data indicating content consumption behaviors for users in the segments of users, and wherein the machine learning model is configured to output a probability for each user of the segments of users that the user belongs to a demographic category, [e.g. Sullivan/Lee 0030 and 0031 recite: “Using a decision tree-based approach, in which users are recursively grouped according to one or more aspects of demographic data, demographic data, such as user age, can be categorized according to a probability distribution (e.g., a probability density function or PDF).”; “In certain examples, user age data can be processed to group available users according to their probability of being in a certain age group or category, such as the age ranges 220 shown in the example of FIG. 2.” Further; 0033 recites: “In the illustrated example, an output result set is generated by running a training model to predict the AME age bucket (e.g., the age categories of the AME age category table 200 of FIG. 2) for each leaf 302a-c in the example table 300. In the illustrated example of FIG. 3, each terminal node (e.g., each of the leaf node records 302a-c) includes or is associated with a probability density function (PDF) characterizing the true distribution of AME ages among a group of users predicted across the age buckets (e.g., the A_PDF through M_PDF columns 304 in the terminal node table 300).” AME= Audience Measurement Entity, See at least Figure 3.]
train the machine learning model using on-target ratios as training data, wherein the on-target ratios indicate an estimated percentage of users in the segment that match the particular demographic category [e.g. Sullivan/Lee 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
and generate the target segment of users based on demographic on-target probability for individual users output by the machine learning model to enable digital content to be delivered to the target segment of users via the content delivery platform. [e.g. Sullivan/Lee 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
the segment manager module further configured to: generate the segments of users based on the content consumption behaviors for each user; [e.g. Sullivan/Sheppard/Lipa 0079 recites: “As illustrated in FIG. 2, the example target region determiner 202 collects the example aggregate demographics data 210 in vector form. Elements of the example aggregate demographics data 210 correspond to demographic constraints of interest. For example, an element of a first row of the example aggregate demographics data 210 corresponds with a "young female" demographic constraint, an element of a second row corresponds with an "old female" demographic constraint, an element of a third row corresponds with a "young male" demographic constraint, and an element of a fourth row corresponds with an "old male" demographic constraint. Additionally or alternatively, the example aggregate demographics data 210 may include elements that correspond to demographic constraints associated with other demographic marginals (e.g., income, race, nationality, geographic location, education level, religion, etc.), demographic joint-marginals (e.g., a gender/race/income demographic joint-marginal), demographic joints (e.g., a gender/race/income/education-level demographic joint), and/or any combination thereof.” Further; 0083 recites: “The elements of the example aggregate tuning data 212 represent quantities (e.g., counts, percentages, ratings points, ratings shares, etc.) of households of the target region 102 (e.g., the households 110a, 110b) that match, belong to and/or satisfy the corresponding behavioral characteristics (e.g., tuning events) of interest. For example, a value of the element of the first row of the example aggregate tuning data 212 indicates that 7.5% of the households of the target region 102 (e.g., the example households 110a, 110b of FIG. 1) tuned to a first program (e.g., "Fresh Prince of Bel-Air"), a value of the element of the second row indicates that 10% of the households were tuned to a second program (e.g., "Melrose Place"), and a value of the element of the third row indicates that 3.5% of the households were tuned to a third program (e.g., "Murder, She Wrote").” See at least Figure 2.]
obtain a demographic report that indicates a probability that each segment of users belongs to the demographic category; [e.g. Sullivan/Sheppard/Lipa 0142 recites: “the media presentation device 610a reports impressions for accessed media based on instructions embedded in apps or web browsers that execute on the media presentation device 610a to send beacon/impression requests (e.g., the beacon/impression requests 704 of FIG. 1) to the AME 106, and/or the database proprietor 708 for corresponding media accessed via those apps or web browsers. In any case, the beacon/impression requests (e.g., the beacon/impression requests 704 of FIG. 7) include device/user identifiers (e.g., AME IDs and/or DP IDs) as described further below to allow the corresponding AME 106 and/or database proprietor 708 to associate demographic information with resulting logged impressions.”] 
Regarding claim 18, Sullivan/Sheppard/Lipa discloses:
A system as described in claim 16, wherein the segment manager module is configured to obtain the demographic report by submitting the segments of users to a 3rd party demographic analysis system, [e.g. Sullivan/Sheppard/Lipa 0026 recites: “To collect the tuning data of a media presentation device, consent is often obtained from the household members for such data acquisition (e.g., via a third-party media provider and/or manufacturer, the AME, etc.). Many people are willing to provide tuning data via a media presentation device, because personalized information is not collected by the media presentation device and repeated actions are not required of the household members. As used herein, people that consent to collection of tuning data (e.g., via a media presentation device), but do not consent (and/or are not asked to consent) to collection of exposure data (e.g., media exposure data that is tied to a particular person such as a panelist) and/or demographics data, are referred to as "non-panelists."]
and receiving the demographic report from the demographic analysis system. [e.g. Sullivan/Sheppard/Lipa 0020 recites: “To obtain demographics data of audience members and associate exposed media with demographics data of its audience, AMEs often enlist panelists and/or panelist households to participate in measurement panels. In some such examples, media exposure and/or demographics data associated with the panelists is collected and used to project a size and demographic makeup of a population. The panelists provide demographics data to the AMEs via, for example, self-reporting to the AMEs, responses to surveys, consenting to the AMEs obtaining demographics data from database proprietors (e.g., Facebook, Twitter, Google, Yahoo!, MSN, Apple, Experian, etc.), etc.”] 
Regarding claim 19, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose validating demographic output by a third party. However, Sullivan/Lee discloses the following limitations:
A system as described in claim 16, wherein the segment manager module is further configured to validate the output from the machine learning model by submitting the output to a 3rd party demographic analysis system, [e.g. Sullivan/Lee 0145-0146 recite: “At block 1216, the resulting data is output for usage by a marketing entity, such as the AME 414, a product provider, a service provider, a marketing research entity, etc. For example, a sports broadcaster evaluating which users watched a televised football game receive a report indicating that the broadcast reached twenty people aged 18-20, four people aged 21-24, and sixteen people aged 25-34. Thus, certain examples provide a more accurate determination of user age, regardless of whether or not a user has been truthful or complete in entering his or her information in a user profile and/or other user registration.” ]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the determination of accurate user age (demographic identifier) by marketing entities, product and service providers or other entities of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
and to receive a validation report from the demographic analysis system that indicates a percentage of users from the output that match the demographic category. [e.g. Sullivan/Sheppard/Lipa 0020 recites: “The elements of the example aggregate demographics data 210 represent quantities (e.g., counts, percentages) of the target region 102 that match, belong to and/or satisfy the corresponding demographics of interest.”]  
Regarding claim 20, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose sorting user identifiers. However, Sullivan/Lee discloses the following limitations:
A system as described in claim 16, wherein the segment manager module is configured to generate the target segment by: sorting users identified in the output from the machine learning model in descending order of decreasing demographic SBMC60Docket No. P8131-USprobability, and selecting users in descending order until the selected users correlate to a specified user count for the target segment. [e.g. Sullivan/Lee 0072 recites: “the analyzer 604 performs its selection by (a) sorting the training models 608 based on their overall match rates collapsed over age buckets (e.g., the age categories shown in the AME age category table 200 of FIG. 2); (b) excluding ones of the training models 608 that produce results beyond a standard deviation from an average of results from all of the training models 608; (c) from those training models 608 that remain, determining which combination of variables occurs most frequently; and (d) choosing one of the remaining training models 608 that outputs acceptable results that recommend adjustments to be made within problem age categories” Further; 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 21, Sullivan/Sheppard/Lipa discloses: 
A system as described in claim 16, wherein the segment manager module is further configured to weight instances of the training data to reduce the effect of noise in the data that may be introduced based on imprecision in translating data from the demographic reports into the user on-target ratios. [e.g. Sullivan/Sheppard/Lipa discloses increasing the value of data collected by measuring the users exposed to media in a region (i.e. reduce the effect of noise in the data) and a percentage (i.e. target ratio) of users that belongs to a certain demographics. 0027 recites: “To increase the value of tuning data collected from non-panelists in measuring the composition and size of audiences exposed to media in a region, methods and apparatus disclosed herein enable AMEs (or any other entity) to calculate granular data of a region of interest (e.g., a target region, a region of non-panelists) based on aggregate behavioral data (e.g., aggregate tuning data) of the region of interest, aggregate demographics data of the region of interest, and granular data of another region (e.g., a source region, a region of panelists).” Further; Sullivan 0029 recites: “As used herein, "granular data," "granular demographics," and "granular demographics data" refer to demographics data and behavioral data of a region (e.g., a panelist region, a non-panelist region) that indicate a relationship between demographic constraints of the demographics data and behavioral constraints of the behavioral data of the region. For example, granular data identify a count or percentage of members of the region satisfying a demographic constraint of interest that also satisfy a behavioral constraint of interest.”]
Claim(s) 2-4, 9-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Sheppard/Lipa, in view of Sullivan/Lee and further in view of US Pub. No. 2016/0192006 (hereinafter; Alfishawi).
Regarding claim 2, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A method as described in claim 1, further comprising calculating, by the at least one computing device and for a particular digital content platform that a set of users has visited, a revisit probability for each user of the set of users which indicates a probability that each user will revisit the digital content platform, and associating a resulting revisit probability value with a user identifier for each user, wherein the specified user count is based on revisit probability values for users in the target segment. [e.g. Alfishawi 0063 recites: “The channel scores may be any number, text, and/or value. For example, the channel score may be a numerical value from 0 to 1 (e.g., 0.8), where a value of 0 indicates that the channel has a zero probability that user(s) would access the channel multiple times and a value of 1 indicates that the channel has a very high probability that user(s) would return to the channel. In another example, the channel score may be a numerical value from 1 to 10, or 1 to 100, where a higher number indicates that the channel is associated with a higher probability that one or more users would access the channel repeatedly.”] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 3, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A method as described in claim 1, further comprising calculating, by the at least one computing device and for a particular digital content platform that a set of users has visited, a revisit probability for each user of the set of users which indicates a probability that each user will revisit the digital content platform, wherein a number of users placed into each segment is based at least in part on a sum of the revisit probability values for the users in each segment. [e.g. Alfishawi 0063 recites: “At block 303, for each of the one or more identified channels, the computing machine calculates a statistic for a respective channel using the user scores for the respective channel to determine a channel score for the respective channel. The computing machine can access configuration data that is stored in a data store to determine the statistic that should be calculated. The configuration can specify one or more functions to be used to calculate the statistic. Examples of the function can include, and are not limited to, mean, average, count, maximum, mean, minimum, and sum. For example, the computing machine can calculate the mean of the user scores for the channel as the channel score for the channel.” Examiner notes that the channel scores are a measurement of the revisit probability]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A method as described in claim 1, wherein said obtaining the demographic report comprises: calculating, by the at least one computing device and for a particular digital content platform that a set of users has visited, a revisit probability for each user of the set of users which indicates a probability that each user will revisit the digital content platform, and associating a resulting revisit probability value with a user identifier for each user; [e.g. Alfishawi 0026 recites: “Implementations of the present disclosure can identify which media channels of a content sharing platform have a greater likelihood of particular user(s) accessing the channel multiple times and can promote the identified channels to the particular user(s). A media channel that is identified as having repeated user visits or as having a high probability that one or more users would access the channel multiple times after being first exposed to the channel is hereinafter referred to as a "sticky channel" throughout this document. Implementations of the present disclosure can identify sticky channels and focus the promotion of the sticky channels to particular users to improve the consumption of channels. Implementations of the present disclosure can generate channel scores for the channels to identify which channels in the content sharing platform are sticky channels. Implementations of the present disclosure can personalize the promotion of sticky channels to one or more particular users by identifying sticky channels that are of particular interests to those users.” Further; 0075 recites: “At block 401, the computing machine identifies a user accessing a channel. A user identifier can be assigned to a user by the content sharing platform.”]
and clustering the user identifiers into different segments that are sized based on the revisit probability values for user identifiers in each segment; [e.g. Alfishawi 0075 recites: “At block 401, the computing machine identifies a user accessing a channel. A user identifier can be assigned to a user by the content sharing platform.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned. 
generating, by the at least one computing device, the segments of users from the set of users by determining content viewing patterns for the set of users on the digital SBMC53Docket No. P8131-UScontent platform, comparing the content viewing patterns for each user of the set of users, and assigning user identifiers for users with similar content viewing patterns into common segments such that each segment includes user identifiers for users with a similar content viewing pattern, [e.g. Sullivan/Sheppard/Lipa 0079 recites: “As illustrated in FIG. 2, the example target region determiner 202 collects the example aggregate demographics data 210 in vector form. Elements of the example aggregate demographics data 210 correspond to demographic constraints of interest. For example, an element of a first row of the example aggregate demographics data 210 corresponds with a "young female" demographic constraint, an element of a second row corresponds with an "old female" demographic constraint, an element of a third row corresponds with a "young male" demographic constraint, and an element of a fourth row corresponds with an "old male" demographic constraint. Additionally or alternatively, the example aggregate demographics data 210 may include elements that correspond to demographic constraints associated with other demographic marginals (e.g., income, race, nationality, geographic location, education level, religion, etc.), demographic joint-marginals (e.g., a gender/race/income demographic joint-marginal), demographic joints (e.g., a gender/race/income/education-level demographic joint), and/or any combination thereof.” Further; 0083 recites: “The elements of the example aggregate tuning data 212 represent quantities (e.g., counts, percentages, ratings points, ratings shares, etc.) of households of the target region 102 (e.g., the households 110a, 110b) that match, belong to and/or satisfy the corresponding behavioral characteristics (e.g., tuning events) of interest. For example, a value of the element of the first row of the example aggregate tuning data 212 indicates that 7.5% of the households of the target region 102 (e.g., the example households 110a, 110b of FIG. 1) tuned to a first program (e.g., "Fresh Prince of Bel-Air"), a value of the element of the second row indicates that 10% of the households were tuned to a second program (e.g., "Melrose Place"), and a value of the element of the third row indicates that 3.5% of the households were tuned to a third program (e.g., "Murder, She Wrote").” See at least Figure 2.]
submitting, by the at least one computing device, the segments of users to a demographic analysis system that monitors content viewing statistics for the particular digital content platform; [e.g. Sullivan/Sheppard/Lipa 0038-0039 recite: “Typically, the monitoring entity is an AME that did not provide the media to the client and who is a trusted third party for providing accurate usage statistics (e.g., The Nielsen Company, LLC). Because the beaconing instructions are associated with the media and executed by the client browser whenever the media is accessed, the monitoring information is provided to the AME irrespective of whether the client is a panelist of the AME.  In such examples involving OCR systems, the methods and apparatus disclosed herein enable an AME to calculate granular data of a region for activities (e.g., impressions of online activity) conducted by region members via a computer network system (e.g., the Internet) and monitored by an AME or other entity via a computer networked data collection system. Example methods and apparatus disclosed herein calculate granular data of a region (e.g., a scaling value or weight for region members satisfying a demographic constraint) based on aggregate behavioral data of the region (e.g., a total count of online impressions recorded by the computer networked data collection system), aggregate demographics data of the region (e.g., a count of region members satisfying the demographic constraint that have their online impression recorded for the demographic constraint by the computer networked data collection system), and granular data of a sub-population of panelists of the region (e.g., a scaling value or weight for panelists satisfying the demographic constraint).” (AME=Audience Measurement Entity)]
and receiving, by the at least one computing device, the demographic report from the demographics analysis system. [e.g. Sullivan/Sheppard/Lipa 0142 recites: “the media presentation device 610a reports impressions for accessed media based on instructions embedded in apps or web browsers that execute on the media presentation device 610a to send beacon/impression requests (e.g., the beacon/impression requests 704 of FIG. 1) to the AME 106, and/or the database proprietor 708 for corresponding media accessed via those apps or web browsers. In any case, the beacon/impression requests (e.g., the beacon/impression requests 704 of FIG. 7) include device/user identifiers (e.g., AME IDs and/or DP IDs) as described further below to allow the corresponding AME 106 and/or database proprietor 708 to associate demographic information with resulting logged impressions.”] 
Regarding claim 9, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
In a digital medium environment to cause supplemental digital content to be delivered to a client device associated with a target user, a method implemented by at least one computing device, the method comprising: training, by the at least one computing device, a revisit probability model with a training set of visit statistics for a set of users; [e.g. Alfishawi 0026 discloses identifying probability of revisit by identifying “sticky channels”, which are channels with a high probability that one or move users would access multiple times after being first exposed to it and using channel scores to estimate a revisit probability.]
calculating, by the at least one computing device and for a particular digital content platform that the set of users has visited, a revisit probability for each user of the set of users which indicates a probability that each user will revisit the digital content platform, by inputting a testing set of the visit statistics to the trained revisit probability model to cause the first machine learning model to output revisit probability values for the set of users, and associating a resulting revisit probability value with a user identifier for each user; [e.g. Alfishawi 0059-0063 discloses a computing machine providing a selection of channels (i.e. a testing set), determining a channel score, providing a selection of channels that have greater likelihood of being consumed or visited multiple times and then using the score to identify the one or more channels that satisfy certain criteria. Alfishawi 0063 recites: “The channel scores may be any number, text, and/or value. For example, the channel score may be a numerical value from 0 to 1 (e.g., 0.8), where a value of 0 indicates that the channel has a zero probability that user(s) would access the channel multiple times and a value of 1 indicates that the channel has a very high probability that user(s) would return to the channel. In another example, the channel score may be a numerical value from 1 to 10, or 1 to 100, where a higher number indicates that the channel is associated with a higher probability that one or more users would access the channel repeatedly.”] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
generating, by the at least one computing device, different segments of users from the set of users by determining content viewing patterns for the set of users on the digital content platform, comparing the content viewing patterns for each user of the set of users, and assigning user identifiers for users with similar content viewing patterns into common segments such that each segment includes user identifiers for users with SBMC55Docket No. P8131-USa similar content viewing pattern, each user identifier being correlated to a corresponding revisit probability value; [e.g. Sullivan/Sheppard/Lipa 0079 recites: “As illustrated in FIG. 2, the example target region determiner 202 collects the example aggregate demographics data 210 in vector form. Elements of the example aggregate demographics data 210 correspond to demographic constraints of interest. For example, an element of a first row of the example aggregate demographics data 210 corresponds with a "young female" demographic constraint, an element of a second row corresponds with an "old female" demographic constraint, an element of a third row corresponds with a "young male" demographic constraint, and an element of a fourth row corresponds with an "old male" demographic constraint. Additionally or alternatively, the example aggregate demographics data 210 may include elements that correspond to demographic constraints associated with other demographic marginals (e.g., income, race, nationality, geographic location, education level, religion, etc.), demographic joint-marginals (e.g., a gender/race/income demographic joint-marginal), demographic joints (e.g., a gender/race/income/education-level demographic joint), and/or any combination thereof.” Further; 0083 recites: “The elements of the example aggregate tuning data 212 represent quantities (e.g., counts, percentages, ratings points, ratings shares, etc.) of households of the target region 102 (e.g., the households 110a, 110b) that match, belong to and/or satisfy the corresponding behavioral characteristics (e.g., tuning events) of interest. For example, a value of the element of the first row of the example aggregate tuning data 212 indicates that 7.5% of the households of the target region 102 (e.g., the example households 110a, 110b of FIG. 1) tuned to a first program (e.g., "Fresh Prince of Bel-Air"), a value of the element of the second row indicates that 10% of the households were tuned to a second program (e.g., "Melrose Place"), and a value of the element of the third row indicates that 3.5% of the households were tuned to a third program (e.g., "Murder, She Wrote").” See at least Figure 2.]
determining, by the at least one computing device, a target ratio for each segment that indicates an estimated percentage of users in each segment that belong to a defined demographic by obtaining a demographic report for the segments that indicates a ratio of users in each segment that belong to the defined demographic, and for each segment assigning the ratio for the segment as the target ratio for each user identifier in the segment; [e.g. Sullivan/Sheppard/Lipa 0027 recites: “To increase the value of tuning data collected from non-panelists in measuring the composition and size of audiences exposed to media in a region, methods and apparatus disclosed herein enable AMEs (or any other entity) to calculate granular data of a region of interest (e.g., a target region, a region of non-panelists) based on aggregate behavioral data (e.g., aggregate tuning data) of the region of interest, aggregate demographics data of the region of interest, and granular data of another region (e.g., a source region, a region of panelists).” Further; Sullivan 0029 recites: “As used herein, "granular data," "granular demographics," and "granular demographics data" refer to demographics data and behavioral data of a region (e.g., a panelist region, a non-panelist region) that indicate a relationship between demographic constraints of the demographics data and behavioral constraints of the behavioral data of the region. For example, granular data identify a count or percentage of members of the region satisfying a demographic constraint of interest that also satisfy a behavioral constraint of interest.”]
although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose using machine learning to generate demographic probability values. However, Sullivan/Lee discloses the following limitations: generating, by the at least one computing device, a demographic probability value for each user identifier by training a second machine learning model using training data that includes the target ratios for the user identifiers, and inputting user data for the set of users to the second  machine learning model to cause the second machine learning model to generate each demographic probability value as indicating a probability that each user identifier belongs to the defined demographic; [e.g. Sullivan/Lee 0030 and 0031 recite: “Using a decision tree-based approach, in which users are recursively grouped according to one or more aspects of demographic data, demographic data, such as user age, can be categorized according to a probability distribution (e.g., a probability density function or PDF).”; “In certain examples, user age data can be processed to group available users according to their probability of being in a certain age group or category, such as the age ranges 220 shown in the example of FIG. 2.” Further; 0033 recites: “In the illustrated example, an output result set is generated by running a training model to predict the AME age bucket (e.g., the age categories of the AME age category table 200 of FIG. 2) for each leaf 302a-c in the example table 300. In the illustrated example of FIG. 3, each terminal node (e.g., each of the leaf node records 302a-c) includes or is associated with a probability density function (PDF) characterizing the true distribution of AME ages among a group of users predicted across the age buckets (e.g., the A_PDF through M_PDF columns 304 in the terminal node table 300).” AME= Audience Measurement Entity, See at least Figure 3.]
and generating, by the at least one computing device, a target segment by sorting the user identifiers based on their respective demographic probability values and selecting user identifiers with the highest demographic probability values until the revisit probability values for the selected user identifiers correlate to a specified user count for the target segment. [e.g. Sullivan/Lee 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A method as described in claim 9, wherein said calculating the revisit probability for each user is based on visit statistics for the digital content platform for each user of the set of users over a specified period of time. [e.g. Alfishawi 0079 recites: “If the consumption criteria is satisfied (block 405), the computing machine determines a number of unique consumption sessions for consuming media item(s) of the channel by the user over a period of time at block 409. The period of time may be defined in configuration data in the data store. For example, the period of time may be the last 12 months, the last 6 months, or the last 30 days.”]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 11, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A method as described in claim 9, wherein said generating the segments of users comprises configuring a segment size for one or more of the segments of users based on a sum of the revisit probability values for the one or more of the segments of users. [e.g. Alfishawi 0063 recites: “At block 303, for each of the one or more identified channels, the computing machine calculates a statistic for a respective channel using the user scores for the respective channel to determine a channel score for the respective channel. The computing machine can access configuration data that is stored in a data store to determine the statistic that should be calculated. The configuration can specify one or more functions to be used to calculate the statistic. Examples of the function can include, and are not limited to, mean, average, count, maximum, mean, minimum, and sum. For example, the computing machine can calculate the mean of the user scores for the channel as the channel score for the channel.” Examiner notes that the channel scores are a measurement of the revisit probability]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, Sullivan/Sheppard/Lipa discloses:
A method as described in claim 9, wherein said generating the segments of users comprises clustering at least some users from the set of users into different clusters based on common content viewing patterns, and combining the different clusters into a single segment of the different segments based on a similarity in viewing patterns between the different clusters. [e.g. Sullivan/Sheppard/Lipa 0079 recites: “As illustrated in FIG. 2, the example target region determiner 202 collects the example aggregate demographics data 210 in vector form. Elements of the example aggregate demographics data 210 correspond to demographic constraints of interest. For example, an element of a first row of the example aggregate demographics data 210 corresponds with a "young female" demographic constraint, an element of a second row corresponds with an "old female" demographic constraint, an element of a third row corresponds with a "young male" demographic constraint, and an element of a fourth row corresponds with an "old male" demographic constraint. Additionally or alternatively, the example aggregate demographics data 210 may include elements that correspond to demographic constraints associated with other demographic marginals (e.g., income, race, nationality, geographic location, education level, religion, etc.), demographic joint-marginals (e.g., a gender/race/income demographic joint-marginal), demographic joints (e.g., a gender/race/income/education-level demographic joint), and/or any combination thereof.” Further; 0083 recites: “The elements of the example aggregate tuning data 212 represent quantities (e.g., counts, percentages, ratings points, ratings shares, etc.) of households of the target region 102 (e.g., the households 110a, 110b) that match, belong to and/or satisfy the corresponding behavioral characteristics (e.g., tuning events) of interest. For example, a value of the element of the first row of the example aggregate tuning data 212 indicates that 7.5% of the households of the target region 102 (e.g., the example households 110a, 110b of FIG. 1) tuned to a first program (e.g., "Fresh Prince of Bel-Air"), a value of the element of the second row indicates that 10% of the households were tuned to a second program (e.g., "Melrose Place"), and a value of the element of the third row indicates that 3.5% of the households were tuned to a third program (e.g., "Murder, She Wrote").” See at least Figure 2.]  
Regarding claim 13, Sullivan/Sheppard/Lipa discloses:
A method as described in claim 9, wherein said obtaining the demographic report comprises: submitting, by the at least one computing device, identifiers for the segments of users to a 3rd party demographic analysis system and without submitting identifiers for users within the segments; [e.g. Sullivan/Sheppard/Lipa 0026 recites: “To collect the tuning data of a media presentation device, consent is often obtained from the household members for such data acquisition (e.g., via a third-party media provider and/or manufacturer, the AME, etc.). Many people are willing to provide tuning data via a media presentation device, because personalized information is not collected by the media presentation device and repeated actions are not required of the household members. As used herein, people that consent to collection of tuning data (e.g., via a media presentation device), but do not consent (and/or are not asked to consent) to collection of exposure data (e.g., media exposure data that is tied to a particular person such as a panelist) and/or demographics data, are referred to as "non-panelists."] 
and receiving, by the at least one computing device, the demographic report from the demographic analysis system. [e.g. Sullivan/Sheppard/Lipa 0020 recites: “To obtain demographics data of audience members and associate exposed media with demographics data of its audience, AMEs often enlist panelists and/or panelist households to participate in measurement panels. In some such examples, media exposure and/or demographics data associated with the panelists is collected and used to project a size and demographic makeup of a population. The panelists provide demographics data to the AMEs via, for example, self-reporting to the AMEs, responses to surveys, consenting to the AMEs obtaining demographics data from database proprietors (e.g., Facebook, Twitter, Google, Yahoo!, MSN, Apple, Experian, etc.), etc.”]
Regarding claim 15, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose sorting user identifiers. However, Sullivan/Lee discloses the following limitations:
A method as described in claim 9, wherein said sorting comprises sorting the user identifiers into a group in descending order of decreasing demographic probability and selecting user identifiers from the group in descending order until the revisit probability values for the selected user identifiers correlate to a specified user count for the target segment. [e.g. Sullivan/Lee 0072 recites: “the analyzer 604 performs its selection by (a) sorting the training models 608 based on their overall match rates collapsed over age buckets (e.g., the age categories shown in the AME age category table 200 of FIG. 2); (b) excluding ones of the training models 608 that produce results beyond a standard deviation from an average of results from all of the training models 608; (c) from those training models 608 that remain, determining which combination of variables occurs most frequently; and (d) choosing one of the remaining training models 608 that outputs acceptable results that recommend adjustments to be made within problem age categories” Further; 0077 recites: “During the evaluation process, the analyzer 604 performs AME-to-DBP age bucket comparisons, which is a within-model evaluation, to identify ones of the training models 608 that do not produce acceptable results based on a particular threshold. In this manner, the analyzer 604 can filter out or discard ones of the training models 608 that do not show repeatable results based on their application to different data sets. That is, for each training model 608 applied to respective 80%/20% data sets, for example, the analyzer 604 generates a user-level DBP-to-AME demographic match ratio by comparing quantities of DBP registered users that fall within a particular demographic category (e.g., the age ranges of age categories 220 shown in an AME age category table 200 of FIG. 2) with quantities of AME panelists that fall within the same particular demographic category. For example, if the results 610 for a particular training model 608 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories 220 shown in an AME age category table 200 of FIG. 2), the user-level DBP-to-AME demographic match ratio for that training model 608 is 0.9 (90/100). If the user-level DBP-to-AME demographic match ratio is below a threshold, the analyzer 604 identifies the corresponding one of the training models 608 as unacceptable for not having acceptable consistency and/or accuracy when run on different data (e.g., the 80% data set and the 20% data set).”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
 
Regarding claim 17, although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose calculating a revisit probability for a digital content platform for each user. However, Alfishawi discloses the following limitations:
A system as described in claim 16, wherein the segment manager model is further configured to: generate revisit probability values for the segments of users, the revisit probability values indicating, for each user, a probability that the user will visit the content delivery platform; [e.g. Alfishawi 0063 recites: “The channel scores may be any number, text, and/or value. For example, the channel score may be a numerical value from 0 to 1 (e.g., 0.8), where a value of 0 indicates that the channel has a zero probability that user(s) would access the channel multiple times and a value of 1 indicates that the channel has a very high probability that user(s) would return to the channel. In another example, the channel score may be a numerical value from 1 to 10, or 1 to 100, where a higher number indicates that the channel is associated with a higher probability that one or more users would access the channel repeatedly.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the channel scores of Alfishawi in order to determine if a channel has a higher probability that users will access the channel repeatedly (Alfishawi [0063]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned. 
although Sullivan/Sheppard/Lipa discloses determining target ratios for segments of users that belong to a defined demographic, Sullivan/Sheppard/Lipa does not specifically disclose using machine learning to generate probability values. However, Sullivan/Lee discloses the following limitations: and generate the target segment of users by selecting a set of users from the output of the machine learning model based on revisit probability values for the set of users. [e.g. Sullivan/Lee 0030 and 0031 recite: “Using a decision tree-based approach, in which users are recursively grouped according to one or more aspects of demographic data, demographic data, such as user age, can be categorized according to a probability distribution (e.g., a probability density function or PDF).”; “In certain examples, user age data can be processed to group available users according to their probability of being in a certain age group or category, such as the age ranges 220 shown in the example of FIG. 2.” Further; 0033 recites: “In the illustrated example, an output result set is generated by running a training model to predict the AME age bucket (e.g., the age categories of the AME age category table 200 of FIG. 2) for each leaf 302a-c in the example table 300. In the illustrated example of FIG. 3, each terminal node (e.g., each of the leaf node records 302a-c) includes or is associated with a probability density function (PDF) characterizing the true distribution of AME ages among a group of users predicted across the age buckets (e.g., the A_PDF through M_PDF columns 304 in the terminal node table 300).” AME= Audience Measurement Entity, See at least Figure 3.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the determination of target ratios for segments of users that belong to a defined demographic of Sullivan/Sheppard/Lipa with the training model of Sullivan/Lee in order to predict true distribution of users among a group (Sullivan/Lee [0033]) because these references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        
/TIMOTHY PADOT/Primary Examiner, Art Unit 3683